DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 6,530,409) (of record), Howland et al. (US 2002/0074068) (of record), and Kamada (US 2017/0022352).

Regarding claims 11 and 13, Ishikawa discloses a self-sealing pneumatic vehicle tire comprising a belt package (Fig. 1: 9, 9a), a tread (Fig. 1: 2) arranged radially above the belt package, and an airtight inner layer (Fig. 1: 12) arranged radially on an inside of the pneumatic vehicle tire, wherein self-sealing of the pneumatic vehicle tire is obtained via a sealant layer (Fig. 1: 6), wherein the sealant layer (Fig. 1: 6) has essentially the width of the belt package (Fig. 1: 9, 9a) and is arranged essentially in the projection thereof and has a cross section which is formed in a cross-sectional plane including the tire axis and has a surface running essentially parallel to the belt package in axial direction (Fig. 1: see either axial surface of layer 6 in contact with layer 12 or layer 5), and wherein at least the surface of the sealant layer (Fig. 1: 6) 
Ishikawa further discloses that the sealant layer has a surface running at the axial ends of the sealant layer (Fig. 1: see surfaces of side portions of layer 6 at ends). However, the end surfaces disclosed by Ishikawa are illustrated as being angled and not necessarily essentially in the radial direction. Case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to change the shape of the sealant layer such that the ends are provided with surfaces that run essentially in the radial direction. 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to change the shape of the sealant layer, it is generally known in the art to provide sealant layers that have a surface running essentially parallel to the belt, carcass, inner lining surface planes and a surface at each end running essentially in the radial direction. For instance, Howland teaches an anti-puncture tire comprising a strip (Fig. 1: 10) that is positioned on the inside of the tire (Fig. 1: 8) and is arranged so as to have essentially a width of the belt package (Fig. 1: 7) and is arranged essentially in a projection thereof and has a cross section which is formed in a cross-sectional plane including the tire axis, wherein the strip (Fig. 1: 10) has a surface running essentially parallel to the belt package (Fig. 1: 7) in an axial direction and a surface running essentially in a radial direction. The puncture-resistant layer is shaped and configured to form a belt within and around the periphery a tire is disclosed ([0007]-[0015], [0021]). In other words, the strip and belt are sized to be essentially the same width and the strip is shaped so as to work together with the belt in creating a puncture-resistant area on the ground-contacting portion of the tire. One of ordinary skill in the art would have found it obvious to further modify Ishikawa in order to provide that the sealant layer with a surface that is essential parallel to the belt and another surface that is essentially 
However, modified Ishikawa does not expressly recite that the circumferential coating comprises at least one alkali metal salt of at least one fatty acid and/or at least one alkaline earth metal salt of at least one fatty acid, nor does Ishikawa expressly recite the number of carbon atoms of each of the fatty acids. Nevertheless, it is known in the tire sealant art to provide such additives. 
Kamada teaches a rubber composition that can provide ozone resistance and suppress whitening of a rubber surface and additionally can give black and luster ([0009]), wherein fatty acid constituting a fatty acid metal salt is used as the processing aid and is not particularly limited so long as it satisfies a C18-20 proportion ([0032]). Examples of the fatty acid include saturated fatty acid and/or unsaturated fatty acid, having from 5 to 36 carbon atoms, and the saturated fatty acid and/or unsaturated fatty acid, having from 8 to 24 carbon atoms are preferably used ([0032]). Specific examples of the fatty acid include octanic acid (i.e. 8 carbon atoms), capric acid (i.e. 8 carbon atoms), myristic acid (i.e. 14 carbon atoms), palmitic acid (i.e. 16 carbon atoms), etc. ([0032]). Examples of the metal salt include an alkali metal salt such as sodium salt or potassium salt, an alkaline earth metal salt such as magnesium salt or calcium salt, and a transition metal salt such as zinc salt, cobalt salt or copper salt ([0032]). Although Kamada does not expressly recite that the rubber composition may be used for a sealant layer coating, Kamada essentially teaches that it is known in the art that a fatty acid metal salt is used as a processing aid in rubber compositions for tire components. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the coating disclosed by Ishikawa in order to include at least one alkali metal salt of at least one fatty acid, at least one alkaline earth metal salt of at least one fatty acid, or at least one alkali metal salt of at least one fatty acid and at least one alkaline earth metal salt of at least one fatty acid, and wherein each of the fatty acids has from 8 to 16 carbon atoms as is 
The limitation requiring the sealant to be applied radially on the inside after the vulcanization of the pneumatic vehicle tire is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113. In this case, both the claimed product and the disclosed product in the prior art result in a tire having a sealant layer applied to the inner side of a vulcanized tire. 

Regarding claim 12, Kamada further teaches providing either or both of at least one alkali metal salt of at least one fatty acid and at least one alkaline earth metal salt of at least one fatty acid to the rubber composition ([0032]), [0036]). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the coating layer disclosed by Ishikawa in order to provide an alkali metal salt of a fatty acid and/or an alkaline earth metal salt of a fatty acid in the sealant coating layer as they are generally known in the art to be included in a rubber composition for the advantages as taught by Kamada above in claim 11. 

Regarding claim 14, Kamada further teaches examples of the fatty acid include stearic acid ([0032]), and examples of the alkaline earth metal salt include calcium salt ([0032]). In other words, Kamada also teaches that the at least one alkaline-earth metal compound includes calcium stearate. 



Regarding claim 16, Ishikawa further discloses that at least the surface running in radial direction additionally has the coating (Fig. 1: see how the side portions of layer 6 also have coating 5).

Regarding claim 17, Ishikawa further discloses that the coating (Fig. 1: 5) has been applied to the surface of the sealant layer (Fig. 1: 6) such that there is an overlap (Fig. 1: 5a) with the inner layer (Fig. 1: 12) on either side in axial direction (Col. 3 lines 59-60).

Regarding claim 18, Ishikawa further discloses that the axial width of the overlap (Fig. 1: L0) on each side is from 4.0 to 10 mm (Col. 3 lines 66-67), which falls within and overlaps with the claimed range of 0.5 to 10 mm. If the width of the overlap is less than 4.0 mm, the bonding strength becomes insufficient, and if the width is more than 10.0 mm, the tire weight undesirably increases (Col. 4 lines 1-3). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness.



Regarding claim 20, Ishikawa further discloses that the coating (Fig. 1: 5) on the surface of the inner layer (Fig. 1: 12) directed radially inward extends from the sealant layer (Fig. 1: 6) on either side (Fig. 1: 5a) toward the radially outer end of an extent of a bead core (Fig. 1: 10).
The examiner notes that the claim limitation “as far as a radially outer end of an extent of a bead core” does not expressly require the coating to extend all the way to the radially outer end of the extent of the bead core, rather the limitation acts as an upper limit wherein the coating may extend to the radially outer end but is not explicitly required to. Thereby, the claim language does not preclude the coating disclosed by Ishikawa.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicant argues that Ishikawa is silent with regards to the new features in the claims and that none of the other references cited in the previous rejection of record overcome this deficiency. The examiner respectfully refers to the detailed rejection above as to how the new features in the claims are satisfied by Ishikawa in view of the newly cited reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.




/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749